DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 15, 2022 has been entered.
Response to Amendment
The Amendment filed April 15, 2022 has been entered. Claims 1 – 4, 6 – 8, 10 and 11 are pending in the application with claims 5 and 9 being cancelled. The amendment to the claims have overcome the drawing and 112 rejections set forth in the last Final Action mailed December 20, 2021.

Claim Objections
Claims 1 – 4, 6 – 8, 10 and 11 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, last 2nd line: “the stator and electrical wire assembly” should read --the stator assembly having the electrical wire--.
Claims 2 – 4, 6 – 8, 10 and 11 are objected to for being dependent on claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 4, 6 – 8, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the frame body and the stator and electrical wire assembly, enclosed by the waterproof plastic layer, are removably assembled to each other” in last two lines. The underlined limitation is a new matter because the originally filed specification fails to provide a support. The relevant closest support found was fig. 4 along with disclosure on page 4, lines 9-16 of the specification. An exploded view drawing is a picture that shows the relationship or order of assembly of various parts in a product or apparatus. It does not necessarily represent as to how the elements within the apparatus are connected to one another in a particular manner. Therefore, it is not disclosed that the stator assembly with electrical wire and the frame are “removably assembled” with each other, i.e., being connected to each other in a detachable manner.
Claims 2 – 4, 6 – 8, 10 and 11 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 4, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo Jianyi (CN 206698033 – herein after Guo).
Interpretation 1: “a reserved assembling section” being 64 and “a second support member” being 63
In reference to claim 1, Guo discloses a fan waterproof structure comprising (see figs.): 
a frame body (1, in fig. 1) having (see fig. A below) a base seat (6/62), a circumferential wall and multiple first support members with a first end (inner end in radial direction) of each first support member connected to the base seat (6) and each first support member horizontally extending (i.e. radially extending; in view as shown in fig. 1: the radial direction is viewed as horizontal direction) from the base seat with an opposite second end (outer end in radial direction) of each first support member connected to the circumferential wall,
a reserved assembling section (64) being an open space (as seen in fig. 5) defined between the base seat and the circumferential wall and between two adjacent first support members {in view of fig. A below}, 
a stator assembly (see ¶55 of translation; 2) having an electrical wire (see ¶59 of translation: “lead wire” within 33), the stator assembly being disposed on the base seat (in view of fig. 2), 
a waterproof plastic layer (plastic layer in the form of cylinder 3, see ¶56) disposed on the stator assembly (2) so as to enclose the stator assembly (see fig. 2), and 
a second support member (33) integrally formed with the waterproof plastic layer (3) {see ¶59 of translation: “The plastic cylinder 3 and the lead wire covering portion 33 connected in one-piece structure”} to encapsulate the electrical wire (lead wire) and extending horizontally in the reserved assembling section (64) and connected (directly/indirectly) with the circumferential wall (see ¶78 of translation) such that the first support members and the second support member form a rib structure or static blade structure {i.e. element(s) that are stationary and inhibits the fluid flow flowing through the fan}, wherein the frame body (1) and the stator and electrical wire assembly (2+33), enclosed by the waterproof plastic layer (3), are removably assembled to each other (see ¶69 of translation: the assembly 2+3+33 is coupled to the frame 1 through a snap connection structure).

    PNG
    media_image1.png
    883
    1265
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Guo to show claim interpretation.
In reference to claim 2, Guo discloses the fan waterproof structure, wherein a bearing cup (32, in fig. 6) is vertically disposed (in view of fig. 2) at a center the of the base seat (6/62), the stator assembly (3) being fitted (circumferentially) around the bearing cup (as seen in fig. 2).
In reference to claim 3, Guo discloses the fan waterproof structure, wherein the multiple first support members (see fig. A above) are ribs or static blades {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 4, Guo discloses the fan waterproof structure, wherein the second support member (33) is a rib or a static blade {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 6, Guo discloses the fan waterproof structure, wherein the waterproof plastic layer is made by means of plastic potting or low-pressure insert integral injection (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “made up of plastic potting or low-pressure insert integral injection” has not been given patentable weight).
In reference to claim 8, Guo discloses the fan waterproof structure, wherein the second support member (33) and the waterproof plastic layer (3) are made of a same material {33 and 3 are made of same material because they are integrally formed as one-piece (as per disclosure in ¶59 of translation) with 3 being made from plastic (see ¶56 of translation)}.
In reference to claim 10, Guo discloses the fan waterproof structure, wherein the first support members (seen in fig. A above) and the second support member (33) are made of different materials {63 is/are made of aluminum alloy material as per disclosure in ¶77 of translation while 33 is made of plastic as per disclosure in ¶59 of translation}.

Claims 1 – 4, 6 – 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo Jianyi (CN 206698033 – herein after Guo).
Interpretation 2: “a reserved assembling section” being shaded region in fig. B below and “a second support member” being 33 + support member with 64.
In reference to claim 1, Guo discloses a fan waterproof structure comprising (see figs.): 
a frame body (1, in fig. 1) having (see fig. B below) a base seat (6/62), a circumferential wall and multiple first support members with a first end (inner end in radial direction) of each first support member connected to the base seat (6) and each first support member horizontally extending (i.e. radially extending; in view as shown in fig. 1: the radial direction is viewed as horizontal direction) from the base seat with an opposite second end (outer end in radial direction) of each first support member connected to the circumferential wall,
a reserved assembling section (see shaded region in fig. B below) being an open space defined between the base seat and the circumferential wall and between two adjacent first support members {in view of fig. B below}, 
a stator assembly (see ¶55 of translation; 2) having an electrical wire (see ¶59 of translation: “lead wire” within 33), the stator assembly being disposed on the base seat (in view of fig. 2), 
a waterproof plastic layer (plastic layer in the form of cylinder 3, see ¶56) disposed on the stator assembly (2) so as to enclose the stator assembly (see fig. 2), and 
a second support member (33 + support member with 64) integrally formed with the waterproof plastic layer (3) {see ¶59 of translation: “The plastic cylinder 3 and the lead wire covering portion 33 connected in one-piece structure”; thus the asserted support member is partly integrally formed with the waterproof plastic layer 3} to encapsulate the electrical wire (lead wire) and extending horizontally in the reserved assembling section and connected (directly/indirectly) with the circumferential wall (see ¶78 of translation) such that the first support members and the second support member form a rib structure or static blade structure {i.e. element(s) that are stationary and inhibits the fluid flow flowing through the fan}, wherein the frame body (1) and the stator and electrical wire assembly (2+33), enclosed by the waterproof plastic layer (3), are removably assembled to each other (see ¶69 of translation: the assembly 2+3+33 is coupled to the frame 1 through a snap connection structure).

    PNG
    media_image2.png
    867
    1242
    media_image2.png
    Greyscale

Fig. B: Edited fig. 5 of Guo to show claim interpretation.
In reference to claim 2, Guo discloses the fan waterproof structure, wherein a bearing cup (32, in fig. 6) is vertically disposed (in view of fig. 2) at a center the of the base seat (6/62), the stator assembly (3) being fitted (circumferentially) around the bearing cup (as seen in fig. 2).
In reference to claim 3, Guo discloses the fan waterproof structure, wherein the multiple first support members (see fig. B above) are ribs or static blades {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 4, Guo discloses the fan waterproof structure, wherein the second support member (33+ support member with 64) is a rib or a static blade {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 6, Guo discloses the fan waterproof structure, wherein the waterproof plastic layer is made by means of plastic potting or low-pressure insert integral injection (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “made up of plastic potting or low-pressure insert integral injection” has not been given patentable weight).
In reference to claim 7, Guo discloses the fan waterproof structure, wherein the multiple first support members (seen in fig. B above) and the second support member (33+ support member with 64) are made of a same material {portion “support member with 64” of the asserted second support member and asserted first support members in fig. B above is/are made of aluminum alloy material as per disclosure in ¶77 of translation}
In reference to claim 8, Guo discloses the fan waterproof structure, wherein the second support member (33+ support member with 64) and the waterproof plastic layer (3) are made of a same material {portion 33 of the asserted second support member and 3 are made of same material because they are integrally formed as one-piece (as per disclosure in ¶59 of translation) with 3 being made from plastic (see ¶56 of translation)}.
In reference to claim 10, Guo discloses the fan waterproof structure, wherein the multiple first support members (seen in fig. B above) and the second support member (33+ support member with 64) are made of different materials {asserted first support members in fig. B above is/are made of aluminum alloy material as per disclosure in ¶77 of translation while the asserted second support member is made of plastic + aluminum alloy material (portion “33” is made of plastic as per disclosure in ¶59 of translation and portion “support member with 64” is/are made of aluminum alloy material as per disclosure in ¶77 of translation)}.
In reference to claim 11, Guo discloses the fan waterproof structure, wherein the second support member (33+ support member with 64) and the waterproof plastic layer (3) are made of different materials {asserted waterproof plastic layer is made of plastic as per disclosure in ¶56 of translation while the asserted second support member is made of plastic + aluminum alloy material (portion “33” is made of plastic as per disclosure in ¶59 of translation and portion “support member with 64” is/are made of aluminum alloy material as per disclosure in ¶77 of translation)}.

Response to Arguments
The arguments, filed April 15, 2022, with respect to the newly added limitations, have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, new ground(s) of rejection is made in this Office action in view of newly found reference of Guo.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamano, Aoi and He teaches a similar fan waterproof structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/
Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/CHIRAG JARIWALA/Examiner, Art Unit 3746